GRAVES, Presiding Judge.
Appellant was convicted in the county court of Scurry County for the unlawful possession for the purpose of sale of an alcoholic beverage, to-wit, whisky. The information also alleges facts showing that an election had been held in said county which resulted in the prohibition of such possession. However, the statement of facts contains no testimony of any kind relative to the dry status of Scurry County. It was shown therefrom that appellant objected to certain evidence which was read to the jury as shown in Volume 2, pages 34 and 43 of the Minutes of the Commissioners’ Court of Scurry County. Such objection was overruled by the court and exception taken but it is not shown from the record what such proof was, and nowhere does *359it appear in the statement of facts what proceedings were had relative to such election in Scurry County. We have held in many instances that this being a special law such status must not only be pleaded but must also be proven. See Lawrence v. State, 151 Tex. Cr. R. 621, 210 S.W. (2d) 159, and cases cited; also Brigham v. State, 154 Tex. Cr. R. 55, 225 S.W. (2d) 176, and Jones v. State, 154 Tex. Cr. R. 88, 225 S.W. (2d) 190.
Under the record as it appears before us, the judgment is reversed and the cause remanded.